DETAILED ACTION
This is the initial Office action based on the application filed on January 3, 2020.
Claims 1-18 are pending.
Claims 1-18 have been amended.
Claims 1-18 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on January 3, 2020. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Jason C. Cameron (Reg. No. 74,396) on June 6, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Please amend Claims 1-18 as follows:

1. (Currently Amended) A knowledge driven architecture for an information system lifecycle development comprising:
one or more processors; and
a memory, communicatively coupled to the one or more processors, storing:
a knowledgebase repository comprising a knowledge engine configured to store a first set of knowledge models associated with an information system lifecycle development in a plurality of forms;
an upstream subsystem operatively coupled to the knowledgebase repository, wherein the upstream subsystem is configured to feed a second set of knowledge models associated with the information system lifecycle development by a knowledge feeder to the knowledge engine and update the knowledge engine with a final set of knowledge models; and
a downstream subsystem operatively coupled to the knowledgebase repository, wherein the downstream subsystem is configured to provide one or more features corresponding to the information system lifecycle development to a user based on the final set of the knowledge models, and wherein the downstream subsystem comprises:
an engineering knowledge module configured to systematise one or more aspects of an information system engineering lifecycle, wherein the engineering knowledge module comprises a project scaffolding manager submodule configured to generate at least one code template for the information system lifecycle development based on a final set of knowledge models and ontology stored in the knowledge engine;
an architectural knowledge module operatively coupled to the engineering knowledge module, wherein the architectural knowledge module is configured to systematise one or more features associated with architecture and design lifecycle of the information system based on utilisation of the final set of the knowledge models and the ontology stored in the knowledge engine; and
a planning and governance module operatively coupled to the architectural knowledge module, wherein the planning and governance module is configured to systematise one or more features associated with information system planning and governance lifecycle based on the utilisation of the final set of the knowledge models and the ontology stored in the knowledge engine.

2. (Currently Amended) The knowledge driven architecture of claim 1, wherein the plurality of forms of the first set of the knowledge models comprises at least one of database files, resource description format files, graph database files, or a combination thereof.

3. (Currently Amended) The knowledge driven architecture of claim 1, wherein the knowledgebase repository comprises a knowledge application manager configured to manage and control an access to the knowledge engine by providing a predefined role-based access to one or more parts of the first set of the knowledge models.

4. (Currently Amended) The knowledge driven architecture of claim 1, wherein the knowledgebase repository comprises an administration manager configured to store metadata required by the knowledge driven architecture for the information system lifecycle development.

5. (Currently Amended) The knowledge driven architecture of claim 1, wherein the engineering knowledge module comprises a development manager submodule configured to generate development and operations pipeline code for the information system lifecycle development utilisation of the final set of the knowledge models and the ontology stored in the knowledge engine.

6. (Currently Amended) The knowledge driven architecture of claim 1, wherein the engineering knowledge module comprises a virtual application manager submodule configured to determine an infrastructure for deployment of the information system based on the utilisation of the final set of the knowledge models[[,]] and the ontology stored in the knowledge engine, a plurality of machine learning models, and a predefined set of rules.

7. (Currently Amended) The knowledge driven architecture of claim 1, wherein the engineering knowledge module comprises an error manager submodule configured to provide an assistance to an information system developer for resolving one or more errors by providing one or more contexts corresponding to an error code generated during compilation time or during runtime based on one or more factors.

8. (Currently Amended) The knowledge driven architecture of claim 1, wherein the engineering knowledge module comprises a virtual data manager submodule configured to generate a logical database schema corresponding to the information system based on the utilisation of the final set of the knowledge models[[,]] and the ontology stored in the knowledge engine and a knowledge graph entity associated with a domain.

9. (Currently Amended) The knowledge driven architecture of claim 1, wherein the engineering knowledge module comprises an operations manager submodule configured to monitor health and log feed obtained from the information system in runtime and take at least one action based on the utilisation of the final set of the knowledge models and the ontology stored in the knowledge engine along with a knowledge graph of one or more operational requirements.

10. (Currently Amended) The knowledge driven architecture of claim 1, wherein the architectural knowledge module comprises an architecture scaffolding manager submodule configured to generate at least one architectural documentation corresponding to the information system based on the utilisation of the final set of the knowledge models and the ontology stored in the knowledge engine.

11. (Currently Amended) The knowledge driven architecture of claim 1, wherein the architectural knowledge module comprises a technical architecture manager submodule configured to generate architectural and design documentation at a code level comprising one or more configuration parameters, actual values across non-production environments based on the utilisation of the final set of the knowledge models and the ontology stored in the knowledge engine.

12. (Currently Amended) The knowledge driven architecture of claim 1, wherein the architecture knowledge module comprises a domain manager submodule configured to generate architectural and design documentation corresponding to an occupational concern of an organisation and technical domain based on the utilisation of the final set of the knowledge models and the ontology stored in the knowledge engine.

13. (Currently Amended) The knowledge driven architecture of claim 1, wherein the architectural knowledge module comprises an event schema submodule configured to generate architectural and design documentation corresponding to one or more events exchanged between the information system and schema of data exchanged through the one or more events based on the utilisation of the final set of the knowledge models and the ontology stored in the knowledge engine.

14. (Currently Amended) The knowledge driven architecture of claim 1, wherein the architectural knowledge module comprises a visualisation manager submodule configured to generate a three-dimensional visualization view of one or more core knowledge schema and events for one or more occupational stakeholders based on the utilisation of the final set of the knowledge models and the ontology stored in the knowledge engine.

15. (Currently Amended) The knowledge driven architecture of claim 1, wherein the planning and governance module comprises a planning manager submodule configured to:
generate at least one project plan based on a combination of the final set of the knowledge models[[,]] and the ontology stored in the knowledge engine and an estimated time of development of one or more individual components of the information system; and
enable a project manager to allocate at least one project based on at least one generated project plan.

16. (Currently Amended) The knowledge driven architecture of claim 1, wherein the planning and governance module comprises a cost and budget manager submodule configured to estimate cost and budgetary estimates, including cost projects, project over run costs based on the utilisation of the final set of the knowledge models and the ontology stored in the knowledge engine.

17. (Currently Amended) The knowledge driven architecture of claim 1, wherein the planning and governance module comprises a security manager submodule configured to derive a workflow for risk assessment and risk treatment corresponding to an industrial information security standard based on a combination of the final set of the knowledge models[[,]] and the ontology stored in the knowledge engine and one or more external threat and vulnerability databases.

18. (Currently Amended) A method comprising:
storing, in a knowledgebase repository comprising a knowledge engine, a first set of knowledge models associated with an information system lifecycle development in a plurality of forms;
feeding, by a knowledge feeder of an upstream subsystem operatively coupled to the knowledgebase repository, a second set of knowledge models associated with the information system lifecycle development 
providing, by a downstream subsystem operatively coupled to the knowledgebase repository, one or more features corresponding to the information system lifecycle development to a user based on the final set of the knowledge models;
systematising, by an engineering knowledge module of the downstream subsystem, one or more aspects of an information system engineering lifecycle, wherein the engineering knowledge module comprises a project scaffolding manager submodule configured to generate at least one code template for the information system lifecycle development based on a final set of knowledge models and ontology stored in the knowledge engine;
systematising, by an architectural knowledge module of the downstream subsystem and operatively coupled to the engineering knowledge module of the downstream subsystem, one or more features associated with architecture and design lifecycle of the information system based on utilisation of the final set of the knowledge models and the ontology stored in the knowledge engine; and
systematising, by a planning and governance module of the downstream subsystem and operatively coupled to the architectural knowledge module of the downstream subsystem, one or more features associated with information system planning and governance lifecycle based on the utilisation of the final set of the knowledge models and the ontology stored in the knowledge engine.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “an upstream subsystem operatively coupled to the knowledgebase repository, wherein the upstream subsystem is configured to feed a second set of knowledge models associated with the information system lifecycle development by a knowledge feeder to the knowledge engine and update the knowledge engine with a final set of knowledge models; and a downstream subsystem operatively coupled to the knowledgebase repository, wherein the downstream subsystem is configured to provide one or more features corresponding to the information system lifecycle development to a user based on the final set of the knowledge models, and wherein the downstream subsystem comprises: an engineering knowledge module configured to systematise one or more aspects of an information system engineering lifecycle, wherein the engineering knowledge module comprises a project scaffolding manager submodule configured to generate at least one code template for the information system lifecycle development based on a final set of knowledge models and ontology stored in the knowledge engine; an architectural knowledge module operatively coupled to the engineering knowledge module, wherein the architectural knowledge module is configured to systematise one or more features associated with architecture and design lifecycle of the information system based on utilisation of the final set of the knowledge models and the ontology stored in the knowledge engine; and a planning and governance module operatively coupled to the architectural knowledge module, wherein the planning and governance module is configured to systematise one or more features associated with information system planning and governance lifecycle based on the utilisation of the final set of the knowledge models and the ontology stored in the knowledge engine” as recited in independent Claim 1; and further fail to teach, in combination with the other claimed limitations, similarly-worded limitations as recited in independent Claim 18.
The closest cited prior art, US 2008/0071722 (hereinafter “Wookey”), teaches generating an adaptive knowledge model for a software component. However, Wookey fails to teach “an upstream subsystem operatively coupled to the knowledgebase repository, wherein the upstream subsystem is configured to feed a second set of knowledge models associated with the information system lifecycle development by a knowledge feeder to the knowledge engine and update the knowledge engine with a final set of knowledge models; and a downstream subsystem operatively coupled to the knowledgebase repository, wherein the downstream subsystem is configured to provide one or more features corresponding to the information system lifecycle development to a user based on the final set of the knowledge models, and wherein the downstream subsystem comprises: an engineering knowledge module configured to systematise one or more aspects of an information system engineering lifecycle, wherein the engineering knowledge module comprises a project scaffolding manager submodule configured to generate at least one code template for the information system lifecycle development based on a final set of knowledge models and ontology stored in the knowledge engine; an architectural knowledge module operatively coupled to the engineering knowledge module, wherein the architectural knowledge module is configured to systematise one or more features associated with architecture and design lifecycle of the information system based on utilisation of the final set of the knowledge models and the ontology stored in the knowledge engine; and a planning and governance module operatively coupled to the architectural knowledge module, wherein the planning and governance module is configured to systematise one or more features associated with information system planning and governance lifecycle based on the utilisation of the final set of the knowledge models and the ontology stored in the knowledge engine” as recited in independent Claim 1; and further fails to teach similarly-worded limitations as recited in independent Claim 18.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2002/0087496 (hereinafter “Stirpe”) discloses buying and selling of expertise using a knowledge exchange system among one or more parties coupled with a delivery system for providing a mechanism for knowledge exchange.
US 2008/0071715 (hereinafter “Wookey”) discloses a scalable system for knowledge processing.
US 2011/0131209 (hereinafter “Bechtel”) discloses managing a knowledge model defining a plurality of entities.
US 6,493,697 (hereinafter “Stier”) discloses the development of knowledge base systems.
US 6,499,024 (hereinafter “Stier”) discloses the development of knowledge base systems.
US 9,558,184 (hereinafter “Vanhalle”) discloses allowing one, two or more parties to model and share knowledge, in particular structured knowledge along with the possibility to use whole or part of this model in or with a computer executable artifact.
US 10,430,712 (hereinafter “Reed”) discloses using knowledge to create information from data.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191